Name: Council Regulation (EC) No 1426/96 of 26 June 1996 amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural policy;  marketing;  consumption
 Date Published: nan

 Avis juridique important|31996R1426Council Regulation (EC) No 1426/96 of 26 June 1996 amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions Official Journal L 184 , 24/07/1996 P. 0001 - 0002COUNCIL REGULATION (EC) No 1426/96 of 26 June 1996 amending Regulation (EEC) No 823/87 laying down special provisions relating to quality wines produced in specified regions THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 43 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Whereas certain specific traditional terms have been recognized in Germany; whereas those terms should be included in Regulation (EEC) No 823/87 (4) to ensure protection in all Member States;Whereas, as a result of traditional practice in accordance with Spanish legislation, the term 'Manzanilla` has become equivalent to a geographical name used to designate a quality wine psr; whereas there should be an exception for this quality wines psr from the principle that the specified region from which it is obtained must be designated by its geographical name and this product should be allowed to be designated by the traditional term referred to above;Whereas pursuant to Article 15 (4) of Regulation (EEC) No 823/87 the name of specified region attributed by a Member State to a quality wine psr may not be used for the designation of other wine-sector products; whereas in some cases, however, authorization should be given for the creation of new designations of origin whose names were previously used for certain table wines; whereas provision should also be made for a transitional period during which those names may be used concurrently to enable traditional users to adjust to the new situation;Whereas the marketing of beverages not falling within the wine sector and of certain basic raw materials to obtain those beverages, described by means of geographical designations normally used to describe wines, could confuse consumers as to the nature and origin of the product thus described and be detrimental to the interests of wine producers; whereas, therefore, for use of the said designations should not be allowed unless there is no risk of confusion or, in the light of the experience gained, especially as regards certain beverages more closely related to the wine sector, unless the geographical designation in question has been appropriately recognized,HAS ADOPTED THIS REGULATION:Article 1Regulation (EEC) No 823/87 is hereby amended as follows:1. the following indents shall be added to Article 15 (2) (a):'- "QualitÃ ¤tswein garantierten Ursprungs",- "QualitÃ ¤tschaumwein garantierten Ursprungs";`2. in Article 15 (3) second subparagraph, the following indent shall be added:'- "Manzanilla",`;3. the third subparagraph of Article 15 (4) shall be replaced by the following:'Notwithstanding the first subparagraph, the Council, acting by a qualified majority on a proposal from the Commission, may decide up to 31 August 2001, to authorize that certain geographical names traditionally used to describe a table wine which have become the name of a specified region may continue to be used also to describe table wines for a period of at most three wine years.`;4. the first subparagraph of Article 15 (5) shall be replaced by:'5. The following names and terms:- the name of a vine variety as referred to in Article 4,- a traditional specific term referred to in paragraph 2,or- an additional traditional term, provided that it is attributed by a Member State for the description of a wine under the Community provisions adopted pursuant to Article 72 (1) of Regulation (EEC) No 822/87may not be used for the description, presentation and advertising of a beverage other than a wine or grape must unless there is no risk of confusion as to the nature, origin or source and composition of such beverage.The use of a name or a term as referred to in the first subparagraph or of the words "Hock", "Claret", "Liebfrauenmilch" and "Liebraumilch", even when accompanied by any word such as "kind", "type", "style", "imitation" or other similar expression, shall be prohibited with respect to the description and presentation of:- an item falling within Code CN 2206, except where the item in question actually comes from the place so designated;- an item marketed with clear instructions for the consumer to obtain from it a beverage in imitation of wine (home-made wine); however, the name of a vine variety may be used if the item in question is actually obtained from such variety unless the name gives rise to confusion with the name of a specified region or geographical unit used to describe a quality wine psr.The names:- of a specified region as referred to in Article 3 included on the list drawn up pursuant to Article 1, third paragraph,- of a geographical unit which is smaller than the specified region, provided that this name is attributed by a Member State for the description of a wine under the Community provisions adopted pursuant to Article 72 (1) of Regulation (EEC) No 822/87may not be used for the description, presentation and advertising of a beverage other than a wine or grape must unless:(a) in respect of products covered by codes CN 2009, 2202, 2205, 2206, 2207, 2208 and 2209, and products made from wine-sector raw materials but not referred to in Article 1 (2) of Regulation (EEC) No 822/87, the above names and terms are recognized in the Member State of origin of the product and unless such recognition is compatible with Community law;(b) in respect of beverages other than those referred to in (a), unless there is no risk of confusion as to the nature, origin or source and composition of such beverage.The recognition referred to in point (a) of the third subparagraph must be given by 31 December 1999 at the latest; before that date and until such time as recognition is given, the product concerned shall continue to be subject to the rule referred to in point (b) of the third subparagraph.`Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Luxembourg, 26 June 1996.For the CouncilThe PresidentM. PINTO(1) OJ No C 15, 20. 1. 1996, p. 5 and OJ No C 74, 14. 3. 1996, p. 12.(2) Opinion delivered on 21 June 1996 (OJ No C 198, 8. 7. 1996).(3) Opinion delivered on 24 April 1996 (OJ No C 204, 15. 7. 1996).(4) OJ No L 84, 27. 3. 1987, p. 59. Regulation as last amended by Regulation (EC) No 3011/95 (OJ No L 314, 28. 12. 1995, p. 14).